Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/26/2022 is acknowledged.  Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Abstract
The abstract which appears on the page of published international application number WO 2019/151859 will be used as the abstract for this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear whether “sections of tape of other quality” is referring back to “sections of tape of other quality” set forth in claim 3 or sections that are quality different than those set forth in claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolton (US 4,934,228).
Regarding claim 1, Bolton discloses all the positively recited elements of the invention including a tape sectioning system, comprising a tape web feed path for feeding a web of fiber reinforced tape (e.g., via 36), a quality inspection system (e.g., at 12) arranged along the web feed path that inspects the quality of the web of tape, and a sectioner (e.g., 44) that sections off longitudinal tape sections from the web of tape, 
Regarding claim 2, Bolton teaches the sectioner is arranged to separate tape sections from the web of tape that are of a first quality (e.g., usable sheets), and that are of other quality (e.g., defective sheets).
Regarding claim 3, Bolton teaches a first discharge path (e.g., via 58) for sections of tape of the first quality, and a further discharge path (e.g., via 56) for sections of tape of other quality.
Regarding claim 4, Bolton teaches the tape sections of the first quality are of equal length (e.g., usable sheets) and wherein the tape sections of other quality include tape sections of different length than the tape sections of the first quality (e.g., defective sheets can be different length, column 7, line 58-column 8, line 25).
Regarding claim 5, Bolton teaches the tape sections of other quality include tape sections that are of smaller length than the tape sections of the first quality (e.g., column 7, line 58-column 8, line 25).
Regarding claim 6, as best understood, Bolton teaches the further discharge path comprises a second discharge path (e.g., via 56) for sections of tape of a second quality (e.g., defective sheets), and further teaches a third discharge path for sections of tape of other quality since defective sheets can be further segregated into separate stacks into various categories (e.g., column 8, lines 26-40).

Regarding claim 16, Bolton teaches the tape sections of the first quality are each of a predetermined equal length (e.g., each usable sheets are predetermined equal length).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bolton.
Regarding claim 7, Bolton fails to explicitly teach the tape sections of the second quality are of equal length as the tape sections of the first quality as presently claimed in claim 7 and wherein the third discharge path includes tape sections of mutually different quality and mutually different length as presently claimed in claim 8.  However, Bolton 
Regarding claim 10, although Bolton teaches the second discharge path leads to a second buffer (e.g., at the stacker with multiple bins) arranged for buffering tape sections but fails to explicitly teach the tape sections of mutually equal length.  However, Bolton teaches stacks of sheets can be categorized by size.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to categorize the tape sections into mutually equal length for better inventory management.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maxey, Feldkamper, Steadman, and Minamida are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724